THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MARC ANTWA|N X. RlVERS, SR.,
MUHAMMAD,

Plaintiff, .
v. : 3:17-CV-2415
' (JUDGE MARlAN|)
COREY DUMONT AND M. RENN|CK,
Defendants.
ORDER
AND NOW, TH|S §§ `%AY 0F MARCH, 2019, upon de novo review of
Magistrate Judge l\/lehalchick’s Report and Recommendation (“R&R") (Doc. 26), and for the
reasons stated in the accompanying Memorandum Opinion, lT lS HEREBY ORDERED
THAT:

1. Plaintiff Objections (Doc. 28-1) are OVERRULED.1 Plaintiff’s sole conclusory
argument that he has “clear|y articulated under liberal construance [sic]” that he has
stated a claim for relief in his complaint offers no rebuttal to the analysis set forth in
the R&R.

2. The R&R (Doc. 26) is ADOPTED lN PART AND REJECTED lN PART as follows:

a. The Court ADOPTS the R&R’s recommendation that Plaintiff be allowed to

file an amended complaint in connection with Plaintist First Amendment free

 

1 Plaintiffs Objections were not formally docketed on the record but were included as an attachment to
Defendants’ Appendix of Exhibits in Support of their Brief in Opposition to Plaintist Objections to the R&R.

exercise and freedom of speech claims (solely for the reasoning set forth in
the Court’s Memorandum Opinion) and Plaintiff’s Fourth/Fourteenth
Amendment unlawful arrest and malicious prosecution claims. The Court
also ADOPTS the R&R’s recommendation to dismiss Plaintist Pennsy|vania
state constitutional claims for damages.

b. The Court DOES NOT ADOPT the R&R's recommendation that Plaintiffs
claims against Defendants in their official capacities be dismissed with
prejudice

c. The Court ADOPTS lN PART AND REJECTS lN PART the R&R’s
recommendation with respect to the availability of punitive damages because
the pro se Plaintiff is hereby given leave to amend his complaint to permit
him to properly state a claim for punitive damages by amending his complaint
to bring claims against Defendants in their individual capacities.

3. Defendants’ motion to dismiss for failure to state a claim (Doc. 14) is GRANTED as
follows:

a. Plaintiff’s First Amendment free exercise, First Amendment freedom of
speech, Fourth/Fourteenth Amendment unlawful arrest/malicious
prosecution, and Pennsy|vania state constitutional claims are D|SM|SSED

W|THOUT PREJUD|CE.

b. Plaintiff’s claim seeking criminal prosecution of Defendants under 18 U.S.C.
§§ 241-42 is D|SM|SSED WlTH PREJUD|CE.

4. Plaintiff is granted leave to amend his Complaint within twenty-eight (28) days from
the date of this Order to set forth proper First Amendment free exercise claims, First
Amendment freedom of speech claims, Fourth/Fourteenth Amendment unlawful
arrest/malicious prosecution claims, Pennsy|vania state constitutional claims for
equitable relief, any claim for Monell liability against the City of Wilkes-Barre, and
claims for damages against defendant officers Dumont and Rennick in their individual
capacities Failure to amend the Complaint may result in dismissal of this action with
prejudice

5. The case is REMANDED to lvlagistrate Judge Mehalchick for further proceedings

consistent with this Order.

4 //L/
R<lbert er@r/
United States District Judge

 

